

 
 

--------------------------------------------------------------------------------

 

EXECUTIVE INCENTIVE ROYALTY AGREEMENT


THIS EXECUTIVE INCENTIVE ROYALTY AGREEMENT (this “Agreement”) is entered
effective as of the 16th day of March, 2010, between and among FX ENERGY, INC.,
a Nevada corporation (the “Company”); the several executive employees of the
Company identified on Schedule I hereto and who have executed and delivered to
the Company counterpart signature pages to this Agreement (each, a
“Participant,” and together, the “Participants”); and FX Royalty, LLC, a Utah
limited liability company duly constituted and appointed by the Participants to
hold and administer the interests granted to the Participants pursuant to this
Agreement (“Participant Designee”), on the following:


Premises


The Company desires to maximize the economic incentive to the Participants to
encourage the highest potential drilling, accelerate and increase production and
reserves, maximize the Company’s profitability, and generally enhance the
Company’s ability to incentivize and retain valuable employees upon whom, in
large measure, the continued profitability of the Company
depends.  Accomplishing these goals, particularly through exploration on a
limited budget, requires excellent exploration concepts, well-executed land
acquisition strategies, creative financing, collaborative industry
relationships, careful drilling, and prudent production.  The grants set forth
in this Agreement provide benefits only from production to provide an economic
incentive for bringing wells online as quickly as practicable.  These grants
provide Participants having managerial, professional, or other key
decision-making responsibilities with an opportunity to participate in the
results of successful acquisition, exploration, and production.


Agreement


NOW THEREFORE, UPON THESE PREMISES, which are incorporated herein by reference,
and for and in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, it is hereby agreed as follows:


Article I
Definitions; Interpretation


1.01           Definitions.  The following words and phrases shall have the
meanings set forth below unless the context clearly indicates otherwise.


“Arbitration Decision” shall mean the decision of the arbitrator or arbitrators
resulting from the dispute resolution process set forth in Article IV.


“Cause” has the meaning set forth in the particular employee’s written
employment agreement with the Company.


“Code” means the Internal Revenue Code of 1986, as amended.


“Company” means FX Energy, Inc., together with its subsidiaries, and any
successor thereto.


“Conveyed Royalty Interest” shall have the meaning set forth in Section 2.01.



 
 

--------------------------------------------------------------------------------

 

“Disabled” or “Disability” shall mean the inability of a person to engage in any
substantial, gainful activity or inability to substantially perform his
essential job functions, with or without reasonable accommodation, as the result
of any medically determinable physical or mental impairment (as determined by a
qualified physician reasonably acceptable to the Company) that is expected to
result in death within 24 months or that is expected to last for a continuous
period of not less than 12 months.


“Economic Value” shall mean, respecting the Conveyed Royalty Interest and
respecting the Company’s retained interest in the same property, the present
value, discounted at 10%, of the estimated future cash flows from estimated
quantities of crude oil and natural gas, based on costs as of the end of the
last completed fiscal year and prices equivalent to the 12-month average for the
last completed fiscal year, from proved and probable reserves contained in such
Prospect Areas, as determined by probabilistic methods in which the full range
of values that could reasonably occur for each unknown parameter from the
geoscience and engineering data is used to generate a full range of possible
outcomes and their associated probabilities of occurrence, in accordance with
the most recent adopted version of the Petroleum Resources Management System
developed by industry organizations, including the Society of Petroleum
Engineers, the World Petroleum Council, the American Association of Petroleum
Geologists, and the Society of Petroleum Evaluation Engineers, and the
requirements of SEC Regulation S-X, Rule 4-10(a)(18), (19), and (22).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Participant” means a person named on Schedule I to this Agreement.


“Participant Designee” means FX Royalty, LLC, a Utah limited liability company
duly constituted and appointed by the Participants to hold and administer the
interests granted to the Participants pursuant to this Agreement.


“Prospect Area” means an oil or gas exploration area deemed by the Company, in
its sole discretion, to warrant treatment under the Agreement as a separate
incentive pool for Participants, together with the Company’s legal rights to
explore for, develop, and produce oil or gas therefrom, whether by lease,
license, usufruct, concession, farm-in, joint operation or participation, or
other interests or rights.  A Prospect Area may, for convenience, include one or
more whole leases, usufructs, or other legal parcels.  The acquisition of
additional legal rights that increase the Company’s interest in a particular
previously designated Prospect Area may, at the discretion of the Company at the
time of such acquisition, be either added to the existing Prospect Area or
designated as a separate Prospect Area.  A Prospect Area may also consist of, at
the discretion of the Company, acquired interests in prospects, producing
properties, or other oil and gas projects or opportunities.  The Company’s
designation of a Prospect Area shall be conclusive and shall be subject to
modification only by the Company, in its sole and absolute discretion, provided
that no such modification shall alter, impair, or diminish any Conveyed Royalty
Interest of any Participant.


“Royalty Interest” means an overriding royalty interest or an economic interest
equivalent to an overriding royalty interest in all oil and gas produced at the
surface, free of expenses of operations or production, for so long as the
Company has an interest in such well.  Each such Royalty Interest or equivalent
shall be proportionately reduced in proportion to the Company’s Working Interest
so that, for example, a 3% royalty or equivalent interest in a well in which the
Company has a 50% Working Interest shall be reduced to a 1-1/2% royalty or
equivalent interest.
 
2

 
 

--------------------------------------------------------------------------------

 



“Working Interest” means an interest that entitles the owner of the interest to
explore, develop, and operate the property; to bear the costs of exploration,
development, and operation; and to share in the production or the proceeds
therefrom.  A royalty interest that entitles the holder to an interest in oil
and gas produced, free of expenses of operations or production, is not a Working
Interest.


1.02           Interpretation.  Section headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.  Except when the context clearly requires to the
contrary:  (a) all references in this Agreement to designated “Sections” are to
the designated Sections and other subdivisions of this Agreement; (b) instances
of gender or entity-specific usage (e.g., “his,” “her,” “its,” or “individual”)
shall not be interpreted to preclude the application of any provision of this
Agreement to any individual or entity; (c) the word “or” shall not be applied in
its exclusive sense; (d) “including” shall mean that the items listed are
illustrative and not exclusive or limiting; (e) references to laws, regulations,
and other governmental rules (collectively, “rules”), as well as to contracts,
agreements, and other instruments (collectively, “instruments”), shall mean such
rules and instruments as in effect at the time of determination (taking into
account any amendments thereto effective at such time without regard to whether
such amendments were enacted or adopted after the Effective Date) and shall
include all successor rules and instruments thereto; (f) references to “$,”
“cash,” or “dollars” shall mean the lawful currency of the United States;
(g) references to “federal” shall be to laws, agencies, or other attributes of
the United States (and not to any state or locality thereof); (h) the meaning of
the terms “domestic” and “foreign” shall be determined by reference to the
United States; (i) references to “days” shall mean calendar days; references to
“business days” shall mean all days other than Saturdays, Sundays, and days that
are legal holidays in the state of Utah; (j) references to monthly or annual
anniversaries shall be to the actual calendar months or years at issue (taking
into account the actual number of days in any such month or year); (k) days,
business days, and times of day shall be determined by reference to local time
in Utah; (l) the English language version of this Agreement shall govern all
questions of interpretation relating to this Agreement, notwithstanding that
this Agreement may have been translated into, and executed in, other languages;
(m) whenever in this Agreement a person or group is permitted or required to
make a decision in its “discretion” or under a grant of similar authority or
latitude, such person or group shall be entitled to consider only such interests
and factors as it deems appropriate, in its absolute discretion; and
(n) whenever in this Agreement a person or group is permitted or required to
make a decision in its “good faith” or under another express standard, the
person shall act under such express standard and shall not be subject to any
other or different standard imposed by this Agreement or other applicable law.




Article II
Grant of Royalty Interest


2.01           Grant to the Participant Designee for the Benefit of the
Participants.  The Company hereby conveys and grants to the Participant
Designee, for the benefit of the Participants, a 3% Royalty Interest,
proportionately reduced to the extent the Company’s Working Interest is less
than 8/8ths, in each Prospect Area in which the Company owns, as of the date of
adoption of the Agreement, a Working Interest (a “Conveyed Royalty
Interest”).  Further, upon the start of drilling on any new well, the Conveyed
Royalty Interest as to such well shall be reduced to less than 3% in proportion
as the Company’s Working Interest in such new well at that time is less than
8/8ths.  There shall be excluded from the Conveyed Royalty Interest any wells
that have proved or probable reserves in the Company’s reserve report as of
December 31, 2009, whether or not such wells are then producing.
 
3


 
 

--------------------------------------------------------------------------------

 

2.02           Participant Authorization of Participant Designee.  Each
Participant hereby constitutes and appoints the Participant Designee as such
Participant’s duly constituted agent and attorney-in-fact to take all action,
provide all notices, execute all documents, elect not to act, or to do each and
every thing that the Participant is obligated or permitted to do under this
Agreement, in the name, place, and stead of the Participant or the Participant
Designee, as it shall determine.  The Company shall be entitled to rely on this
Agreement as the full and unconditional authorization and shall not be required
at any time to obtain any further or confirmatory evidence of such
authorization.  The Participant Designee shall be the grantee of the Conveyed
Royalty Interest for the benefit of the Participants, and the Participant
Designee shall have full power and authority, on behalf of the Participants, to
execute and deliver any full or partial reconveyance required or contemplated
herein.


2.03           Allocation of the Conveyed Royalty Interest.  The Conveyed
Royalty Interest shall be allocated by the Participant Designee among the
Participants in the percentages set forth opposite their respective names on
Schedule I.  Such allocation has been approved by the Compensation Committee and
the Board of Directors of the Company.


2.04           Company’s Reserved Rights and Interests.  The Conveyed Royalty
Interest granted and conveyed hereunder shall constitute a real property
interest in the mineral properties of the Company.  At the discretion of the
Participant Designee, such real property interests may be, but shall not be
required to be, recorded in any public office for the recordation of conveyances
of and encumbrances on interests in real property.  The Company shall always be
entitled to, at any time, dispose of the Company’s retained interest in any and
all Prospect Areas, including all wells, and to determine, in its sole and
absolute discretion, the time, price, terms, and conditions of such
disposal.  The Company retains the unconditional right at any time, in its sole
discretion, to begin, suspend, delay, resume, shut-in, abandon, reschedule, or
otherwise alter any exploration, development, production, production
enhancement, or any other act or failure to act respecting any Prospect Area,
whether or not a Conveyed Royalty Interest has been conveyed respecting such
Prospect Area.


2.05           Transfer or Farm Out of Interest.  If the Company sells,
transfers, farms out, or otherwise disposes of all or any portion of its
retained interest in any Prospect Area on which it has previously granted a
Conveyed Royalty Interest, the Company shall alone determine the price, terms,
conditions, time, and all other matters respecting the transaction.  If the
Company elects, in its sole discretion, to include the Conveyed Royalty
Interest, it shall have the right to do so.  In such case, all consideration
received shall be divided between the Company and the Participant Designee in
proportion to their respective Economic Values.  Upon payment, the Participant
Designee shall deliver appropriate documents of conveyance or reconveyance.


2.06           Company Dissolution, Liquidation, and Winding Up.  The grants and
conveyances hereunder shall not affect in any way the right or power of the
Company to make or authorize any or all adjustments, recapitalization, or other
changes in the Company’s capital structure or its business.  The grants and
conveyances hereunder shall not be affected should the Company be dissolved,
liquidated, or wound up, either voluntarily or involuntarily pursuant to
judicial proceedings or otherwise, including proceedings under the Bankruptcy
Code (Title 11 of the United States Code) or other receivership law.


2.07           No Limitation of Rights.  Nothing in this Agreement shall be
construed to:


(a)           limit in any way the right of the Company to terminate a
Participant’s employment with the Company at any time;
 
4


 
 

--------------------------------------------------------------------------------

 

(b)           evidence any agreement or understanding, express or implied, that
the Company will employ a Participant in any particular capacity or for any
particular remuneration; or


(c)           require or obligate the Company to undertake, continue, or not
suspend or terminate any oil or gas exploration, development, or production
activities.




Article III
Continuation, Limitation, and Termination of Conveyed Royalty Interest


3.01           Full Participation.  The Company shall pay, or shall direct the
purchaser of its produced and sold hydrocarbons to pay, to the Participant
Designee, the full amount due from time to time with respect to the Conveyed
Royalty Interest, except as expressly limited or terminated pursuant to the
provisions of this Article III.


3.02           Limitation of Payments Allocated to Individual Participants.  If:


(a)           a Participant with more than 15 full years of employment with the
Company terminates his employment with the Company voluntarily after reaching
age 65;


(b)           a Participant with less than 15 full years of employment with the
Company dies before reaching age 65;


(c)           a Participant with less than 15 full years of employment with the
Company becomes Disabled before reaching age 65; or


(d)           the Company’s employment of a Participant is terminated by the
Company without Cause prior to the Participant’s 15 full years of employment
with the Company before reaching age 65,


then the participant will be deemed to have terminated employment (for purposes
of this paragraph) at the actual date of termination in case (a) above, or at
the date on which the participant reaches or would have reached age 65 and 15
full years of employment in cases (b), (c) and (d) above.  In all such cases,
all rights of the Participant Designee allocated to a particular Participant as
set forth on Schedule I shall be limited to participating in production from all
wells commenced on or before the date of deemed termination, and all wells
drilled thereafter into fields penetrated by any well commenced on or before the
date of such Termination, death, or Disability.  The Company shall promptly
notify the Participant Designee of any limitation of payments allocated to an
individual Participant pursuant to this paragraph, specifying the basis for such
limitation of payments, and shall send a copy of such notice to such
Participant.  A leave of absence for a period of up to 24 consecutive months
approved in writing by the Company shall not constitute a termination of
employment for purposes of computing years of service with the Company.  At the
request of the Company, the Participant Designee shall execute and deliver to
the Company such confirmatory instruments or reconveyances as the Company may
reasonably request to evidence limitation of payments allocated to an individual
Participant in accordance with the foregoing.


5

 
 

--------------------------------------------------------------------------------

 

3.03           Termination of Payments Allocated to Individual
Participants.  All rights of the Participant Designee allocated to a particular
Participant as set forth on Schedule I shall be terminated if: (a) a Participant
with less than 15 full years of employment with the Company terminates his
employment with the Company voluntarily before reaching age 65, unless such
termination is due to the Participant’s death or Disability during his
employment; or (b) the Company’s employment of a Participant is terminated by
the Company for Cause, provided, however, that such termination under either of
the foregoing clauses (a) or (b) shall not alter any obligation of the Company
to pay the Participant Designee respecting any production prior to the date of
termination that has been allocated to such Participant.  Such forfeited payment
and interest shall be reconveyed by the Participant Designee to the
Company.  The Company shall promptly notify the Participant Designee of any
termination of payments allocated to an individual Participant pursuant to this
paragraph, specifying the basis for such termination of payments, and shall send
a copy of such notice to such Participant.  A leave of absence for a period of
up to 24 consecutive months approved in writing by the Company shall not
constitute a termination of employment for purposes of computing years of
service with the Company.  At the request of the Company, the Participant
Designee shall execute and deliver to the Company such confirmatory instruments
or reconveyances as the Company may reasonably request to evidence termination
of payments allocated to an individual Participant in accordance with the
foregoing.


3.04           Timing of Payments.  Payments to Participant Designee under this
Agreement shall be made monthly.


3.05           Limitations on Transfers.  Participant Designee shall have no
power or right to grant any right, title, or interest in any Conveyed Royalty
Interest, either directly through a purported assignment of any portion of the
Conveyed Royalty Interest held by the Participant Designee; indirectly through
granting an ownership, profits, distribution, revenue, or other interest in
Participant Designee; or through any other method or means.  Further, the
charter documents of the Participant Designee shall include express prohibitions
on the transfer of any right, title, or interest, directly or indirectly in the
Participant Designee, to any person other than the Participants in the
percentages set forth on Schedule I, as adjusted as provided in this Agreement,
except for transfers:


(a)           upon death pursuant to:


(i)           a will;


(ii)           the laws of descent and distribution; or


(iii)           a beneficiary designation form approved by the Participant
Designee and executed by a Participant that designates the persons to receive,
upon the Participant’s death, the right to payments under this Agreement that
the Participant had upon his death; or


(b)           pursuant to a qualified domestic relations order, as defined under
Section 414(p) of the Code, relating to the provision of child support, alimony
payments, or marital property rights to a spouse, former spouse, child, or other
dependent of the Participant.


3.06           Manner of Payments.  The Company shall pay all amounts due
pursuant to this Agreement in cash in the currency received by the Company, or
if requested by the Participant Designee in U.S. dollars with the cost of
exchange for the account of the Participant Designee.
 
6

 
 

--------------------------------------------------------------------------------

 

3.07           Continuation of Payments; Beneficiaries.  The Company shall
continue payments due pursuant to this Agreement to the Participant Designee on
behalf of each Participant notwithstanding such Participant’s death or
Disability, for as long as any such Conveyed Royalty Interest continues, unless
such Conveyed Royalty Interest is terminated or forfeited in accordance with the
terms of this Agreement.


3.08           Payments due Minors or Incapacitated Persons.  The Company shall
continue payments to the Participant Designee notwithstanding the fact that all
or any portion of such payment for the benefit of any Participant is to a
beneficiary who is a minor or is incapacitated by reason of physical or mental
disability, whether or not legally adjudicated as such.  The Company shall have
no responsibility to investigate the age or physical or mental condition of a
Participant or his beneficiary.


3.09           Participant’s Responsibility for Taxes.  Each Participant shall
be solely liable for the payment of any taxes imposed or arising out of the
payment of amounts under this Agreement, except for amounts levied or assessed
against and to be borne by law by the Company.  The Participant Designee and
each Participant shall indemnify and hold the Company harmless from and against
any taxes, additions for late payment, interest, penalties, and other expenses
that may be assessed against such Participant on any payment or other activities
under this Agreement unless any such tax, addition for late payment, interest,
penalty, or other expense shall arise out of or be caused by the gross
negligence, bad faith, or willful misconduct of the Company (each as finally
determined by a court of competent jurisdiction or as agreed to by the
parties).  To the extent that the Company becomes liable for any of the
foregoing, the Company may, but shall not be obligated to, satisfy such
liability from any amount due the Participant Designee for any Conveyed Royalty
Interest allocated to such Participant hereunder, and each Participant shall be
deemed to have granted to the Company a perfected, first-priority security
interest in such payments pursuant to this Agreement to secure payment of such
taxes.  No payment to the Participant Designee for Conveyed Royalty Interest
allocated to any Participant will be made to such Participant unless the Company
is supplied with an original, signed Form W-9 or its equivalent before such
payment.  The Participant Designee shall require, and the Participants shall
cause the Participant Designee to require, as a condition to any payment to any
recipient who is not an employee of the Company at the time of payment, that
such person acknowledge in writing his sole responsibility for the payment of
all amounts required to satisfy all federal, state, and local withholding taxes
applicable to such recipient with respect to such payments under this Agreement.




Article IV
Dispute Resolution


4.01           Mediation and Arbitration. In the event of any dispute about the
amount of the Economic Value pursuant to this Agreement, the parties shall
resolve such dispute in accordance with the provisions of this Article
IV.  Within 14 days following notice by one party to the other of the existence
of a dispute, the parties shall submit their dispute to at least four hours of
mediation with a mutually acceptable mediator.  In the event the parties cannot
agree on a mediator or resolve the dispute within 30 calendar days after notice
of the existence of a dispute, the parties shall submit the dispute to binding
arbitration.


4.02           Arbitration Procedures.  All proceedings pursuant to this
Article IV shall be conducted in accordance with the laws relating to mediation,
arbitration, or alternative dispute resolution of the state of Utah, as modified
by the terms of this Article IV, supplemented to the extent agreed to by the
parties by the arbitration procedures published by United States Arbitration &
Mediation, without, however, being required to submit such matter to the
jurisdiction of United States Arbitration & Mediation, unless also agreed to by
the parties.
 
7



 
 

--------------------------------------------------------------------------------

 

4.03           Qualifications of Arbitrators.  All arbitrators selected shall be
independent: (a) professional petroleum reserve engineers with more than 10
years of international experience evaluating petroleum reserves using
probabilistic methods; (b) certified public accountants with more than 10 years
of experience with a firm of certified public accountants with national standing
in disclosure about oil and gas producing activities in financial statements
prepared in accordance with generally accepted accounting principles in the
United States; (c) attorneys with more than 10 years of experience in preparing
reports for companies subject to the periodic reporting requirements of the
Exchange Act that are subject to the requirements of Securities Act Industry
Guide 2, Disclosure of Oil and Gas Operations; or (d) other third parties
mutually acceptable to the parties who have knowledge and experience in the
evaluation of oil and gas interests.  In the event of the failure, refusal, or
inability of any arbitrator to act, a new arbitrator shall be appointed in his
stead.  Such appointment shall be made in the same manner as provided for the
appointment of such arbitrator so failing, refusing, or being unable to act.


4.04           Single Arbitrator.  If the amount of the controversy is less than
$250,000, as claimed by the parties demanding arbitration or otherwise on the
agreement of all parties, the matter may be resolved by a single arbitrator as
provided in this section.  The parties demanding arbitration shall serve on all
other parties, in the manner provided in this Agreement for giving notices, a
written demand for arbitration, stating the specific facts upon which
arbitration is demanded.  Within 30 days after service of the demand for
arbitration, the parties upon whom the demand is made shall serve the demanding
parties a list of five potential arbitrators.  Within 10 days after service of
the list of potential arbitrators, the parties demanding arbitration shall
select an arbitrator and two alternate arbitrators.  Within 10 days after the
parties demanding arbitration have selected an arbitrator and two alternates,
the parties to the arbitration, by joint communication, shall contact the
selected arbitrator to determine if he is willing, able, and available to act as
arbitrator.  If the selected arbitrator, for any reason, is unwilling, unable,
or unavailable to act, then the parties, again by joint communication, shall
contact the first and, if necessary, the second alternate to determine if he is
willing, able, and available to act as arbitrator.  If none of the three chosen
individuals is willing, able, or available to act as arbitrator, then the
selection process set forth above shall be repeated until an arbitrator has been
appointed.


4.05           Multiple Arbitrators.  If the amount in controversy as claimed in
the written statement of the notice submitting the matter to arbitration equals
or exceeds $250,000 or by agreement of the parties to such arbitration, the
matter shall be determined by a panel of three arbitrators.  The parties
notifying the other parties of the demand for arbitration shall include with
such demand the name of the arbitrator selected by such parties.  Within 30 days
after notice of the demand for arbitration, the parties upon whom the demand is
made shall notify the demanding parties of the arbitrator selected by such
parties upon whom the demand is made.  If the second arbitrator is not so
designated within or by the time specified, then the appointment of such second
arbitrator shall be made in the same manner as is provided below for the
appointment of a third arbitrator in a case when the first and second arbitrator
and the parties themselves are unable to agree upon the third arbitrator.  The
first and second arbitrator so designated or appointed shall meet within 20 days
after the second arbitrator is appointed and if, within 30 days after the second
arbitrator is appointed, the first and second arbitrator do not agree upon an
Arbitration Decision, they shall themselves appoint a third arbitrator, and in
the event of their being unable to agree upon such appointment within 10 days
after the above time, the third arbitrator shall be selected by the parties
themselves if they can agree thereon within a further period of 15 days.  If the
parties do not so agree, then both parties by joint communication, or failing
such joint communication within seven days either party, may request such
appointment by the chief judge of the court having jurisdiction in the premises
in the state whose laws govern the interpretation and enforcement of this
Agreement.
 
8



 
 

--------------------------------------------------------------------------------

 

4.06           The Proceedings.  The arbitration shall be conducted pursuant to
such rules and procedures as the arbitrators may specify that are consistent
with the provisions of Section 4.02.  The arbitration hearing shall be held no
later than 120 days after the appointment of the last arbitrator, unless
extended by the mutual agreement of all parties to the arbitration.  The rules
of evidence shall be observed at the arbitration proceeding.  At the
arbitrators’ discretion, the arbitrators may require pre-hearing briefs from the
parties.  Resolution of the dispute shall be based solely upon the evidence
presented, and the arbitrators may not consider any other evidence.  As
reasonably required to allow full use and benefits of this Agreement, the
arbitrators may extend the time set for the giving of notices and setting of
hearings.


4.07           Costs and Expenses.  The fees, costs, and expenses of the
arbitration shall be paid one-half by the parties demanding arbitration and
one-half by the other parties to the arbitration, subject to an award of
reimbursement of fees, costs, and expenses by the arbitrators to the prevailing
parties.


4.08           Exclusive Method for Determination.  Arbitration shall be the
sole and exclusive remedy among the parties respecting the resolution of
disputes pursuant to this Agreement.  Awards shall include the arbitrators’
written, reasoned opinion and, at either party’s written request within 10 days
after issuance of the award, shall be subject to reversal and remand,
modification, or reduction by the arbitrators within 30 days of the delivery of
the arbitrators’ written opinion following a review of the records and arguments
of the parties.  Such opinion and determination shall be in writing and shall be
delivered by the arbitrators to the Participant Designee and all Participants in
such proceeding (the “Arbitration Decision”)


4.09           Enforcement and Jurisdiction.  Unless all the parties to an
arbitration otherwise consent in writing, the location of the arbitration
hearings and the place of entry of the award shall be in Salt Lake County,
Utah.  The parties consent to exclusive jurisdiction of, and agree that sole
venue will lie in, the state and federal courts in and for such county and
state, including the entry of a judgment on the award.  The arbitration award
shall be final and binding and shall not be reviewable in any court on any
grounds except corruption, fraud, or for demonstrable partiality or corruption
of the arbitrators.  The parties intend to eliminate all other court review of
the award and the arbitration proceedings.  Except for proceedings to enforce or
confirm an award or a proceeding brought by all parties to the dispute to vacate
or modify an award, the initiation of any suit relating to a claim that is
arbitrable under this Agreement shall constitute a material breach of this
Agreement.  In addition:


(a)           The parties understand that by agreeing to this binding
arbitration provision, they waive their rights to trial by jury respecting any
matter being arbitrated.


(b)           Except as necessary in a judicial proceeding allowable under this
Section 4.09, all matters relating to any arbitration shall be confidential,
including the existence and subject of the arbitration.




Article V
Miscellaneous


5.01           Right to Dismiss Participants.  The Company may terminate the
employment of any Participant as freely and with the same effect as if this
Agreement were not in existence.
 
9



 
 

--------------------------------------------------------------------------------

 

5.02           Notification of Address.  The address of each Participant is set
forth below his respective name on Schedule I.  Each Participant shall file with
the Company from time to time, in writing, any changes to his mailing address
and the mailing address of each of his beneficiaries.  Any communication,
statement, or notice addressed to a Participant or beneficiary at his last
mailing address filed with the Company, or as shown on the Company’s records,
will be binding on the Participant and his beneficiaries for all purposes of the
Agreement.  The Company shall not be required to search for or locate a
Participant or beneficiary.


5.03           Offset.  The Company shall have the right to offset from any
amount payable hereunder to the Participant Designee for the benefit of any
Participant any amount that such Participant owes to the Company, without the
consent of the Participant (or his beneficiary, following the Participant’s
death).


5.04           Severability.  If any provision of this Agreement is, becomes, or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any person, payment, or circumstance under any law the Company deems applicable,
then such provision should be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended, then such
provision should be stricken as to such jurisdiction, person, payment, or
circumstance, and the remainder of this Agreement will remain in full force and
effect.


5.05           Governing Law; Limitations; Venue.  The construction and
interpretation of this Agreement shall be governed by the laws of the state of
Utah without reference to conflict of law principles thereof.  Any action or
other legal proceeding with respect to the Agreement may be brought only within
the period ending on the earlier of:  (a) one year after the date the claimant
in such action or proceeding knows or with the exercise of reasonable care
should have known of the facts giving rise to the claim; or (b) the expiration
of the applicable statute of limitations period under applicable law.  Exclusive
jurisdiction over any such actions or legal proceedings shall reside in the
state and federal courts in and for Salt Lake County, Utah.


DATE:  March 16, 2010



 
FX ENERGY, INC.
Attest:
         
/s/ Scott J. Duncan
By:
/s/ David N. Pierce
Scott J. Duncan
 
David N. Pierce
Corporate Secretary
 
President and Chief Executive Officer
 

10


 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
TO
EXECUTIVE INCENTIVE ROYALTY AGREEMENT




Name of Participant
 
Allocation of Conveyed Royalty Interest
     
David N. Pierce
 
 
0.5283%
Andrew W. Pierce
 
 
0.4717
Thomas B. Lovejoy
 
 
0.3019
Jerzy B. Maciolek
 
 
0.4717
Clay Newton
 
 
0.2830
Others
 
0.9434
   
3.0000%






 
 

--------------------------------------------------------------------------------

 
